IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PHILADELPHIA COMMUNITY                 :   No. 351 EAL 2020
DEVELOPMENT COALITION, LAURA           :
BLAU, AND CHARLES J. WALSH, III        :
                                       :   Petition for Allowance of Appeal
                                       :   from the Order of the
           v.                          :   Commonwealth Court
                                       :
                                       :
TERESA F. ISABELLA AND 325 S. 18TH     :
STREET, LLC                            :
                                       :
                                       :
PETITION OF: 325 S. 18TH STREET, LLC   :

CHARLES J. WALSH, III AND LAURA        :   No. 352 EAL 2020
BLAU AND PHILADELPHIA COMMUNITY        :
DEVELOPMENT COALITION                  :
                                       :   Petition for Allowance of Appeal
                                       :   from the Order of the
           v.                          :   Commonwealth Court
                                       :
                                       :
TERESA F. ISABELLA AND 325 S. 18TH     :
STREET, LLC                            :
                                       :
                                       :
PETITION OF: 325 S. 18TH STREET, LLC   :

CHARLES J. WALSH, III AND LAURA        :   No. 353 EAL 2020
BLAU AND PHILADELPHIA COMMUNITY        :
DEVELOPMENT COALITION, INC.            :
TERESA F. ISABELLA AND 325 S. 18TH     :   Petition for Allowance of Appeal
STREET, LLC                            :   from the Order of the
                                       :   Commonwealth Court
                                       :
PETITION OF: 325 S. 18TH STREET, LLC   :


                                  ORDER
PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.

     Application for Relief Seeking Leave to Amend the consolidated petitions is

GRANTED.




              [351 EAL 2020, 352 EAL 2020 and 353 EAL 2020] - 2